      Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 1 of 16



 1   J. Henk Taylor (016321)
 2   RYAN RAPP & UNDERWOOD, P.L.C.
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-CV-04140-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 CWT PARTIES’ EX PARTE
           v.                                      MOTION FOR LEAVE TO MAKE
21                                                 ALTERNATIVE SERVICE OF
     Wyo Tech Investment Group, LLC, CWT           SUBPOENAS ON NONPARTY
22
     Canada II Limited Partnership, Resources      DENNIS M. DANZIK
23   Recovery Corporation, and Jean Noelting,
                                                   Oral Argument Requested
24                         Defendants.
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 2 of 16



 1                                                TABLE OF CONTENTS
 2                                                                                                                             Page
 3
     PRELIMINARY STATEMENT .......................................................................................... 1
 4   STATEMENT OF FACTS ................................................................................................... 2
 5   ARGUMENT........................................................................................................................ 9
 6   CONCLUSION .................................................................................................................. 12
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                    -i-
      Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 3 of 16



 1
            Defendants CWT Canada II Limited Partnership, Resource Recovery Corporation,
 2
     and Jean Noelting (collectively, the “CWT Parties”) move this Court under Fed. R. Civ. P.
 3
     1 and 45 for entry of an order granting them leave to serve subpoenas for documents and
 4
     testimony by alternative methods on nonparty Dennis M. Danzik. This motion is
 5
 6   supported by the following memorandum of points and authorities and the Declaration of

 7   Joshua Wurtzel.

 8                     MEMORANDUM OF POINTS AND AUTHORITIES
 9                               PRELIMINARY STATEMENT
10          In this motion, we ask this Court to grant us leave to serve Mr. Danzik with
11   subpoenas for documents and testimony by alternative methods—specifically, by
12
     overnight mail to his office and self-proclaimed home address, by e-mail to his e-mail
13
     account, and by e-mail to his Wyoming, New York, and Arizona counsel. As explained
14
     below, Mr. Danzik has been evading service of these subpoenas since April, and is well
15
     aware that we have been trying to subpoena him. Indeed, as explained below in greater
16
     detail, our process servers went to great lengths to attempt to serve Mr. Danzik in both
17
     Arizona (where he works) and Wyoming (where he claims to live). During these efforts,
18
19   our Arizona server even spoke with Mr. Danzik by phone, who pretended to make

20   arrangements to accept service in Wyoming. But despite our best efforts, we were unable

21   to serve Mr. Danzik with a subpoena returnable in Arizona. And while we did serve him
22   with a subpoena returnable in Wyoming, we believe Mr. Danzik no longer lives or
23   regularly travels to Wyoming, so enforcement action against him there on the subpoena
24   we already served (which Mr. Danzik disregarded) is likely to be futile.
25
            This Court may “‘allow substitute service of a Rule 45 subpoena, such as mail
26
     delivery, so long as the method of service is reasonably calculated to provide timely, fair
27
     notice and an opportunity to object or file a motion to quash.’” In re: Ex Parte Application
28
      Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 4 of 16



 1
     of Pro-Sys Consultants & Neil Godfrey, 2016 WL 6025155, at *2 (N.D. Cal. Oct. 14,
 2
     2016) (citation omitted). Thus, given that Mr. Danzik is a critical witness in this action,
 3
     and given our extensive efforts to serve him in accordance with Fed. R. Civ. P. 45(b)(1),
 4
     this Court should authorize alternative service on Mr. Danzik.
 5
 6                                     STATEMENT OF FACTS

 7          On January 12, 2018, Wyo Tech served its MIDP responses, identifying Mr.

 8   Danzik as a person with relevant, discoverable information, and listing Mr. Danzik’s
 9   address as c/o Dennis Wilenchik of Wilenchik & Bartness—Wyo Tech’s counsel in this
10   action. Wurtzel Decl. Ex. A. Wilenchik & Bartness also previously represented Mr.
11   Danzik in (1) the case captioned CWT Canada II Limited Partnership, et al. v. Danzik, et
12
     al., Case No. 16-cv-607-PHX-DGC—which is a consolidated action pending in this
13
     District, and in which Mr. Danzik’s claims against the CWT Parties were dismissed on
14
     January 26, 2018; (2) the judgment-enforcement action captioned CWT Canada II Limited
15
     Partnership, et al. v. Danzik, et al., CV2017-005401, which is pending in Maricopa
16
     County Superior Court; (3) the underlying New York State action in which the CWT
17
     Parties got their judgment against Mr. Danzik, captioned GEM Holdco, LLC, et al. v.
18
19   CWT Canada II Limited Partnership, et al., Index No. 650841/2013—in which Mr.

20   Wilenchik was recently admitted pro hac vice and remains as Mr. Danzik’s counsel; and

21   (4) Mr. Danzik’s most-recent bankruptcy case, captioned In re Danzik, Case No. 19-
22   20116—which was dismissed on June 24, 2019, and in which Mr. Wilenchik was recently
23   admitted pro hac vice. Id. ¶ 3.
24          On February 3, 2019, we served Wyo Tech’s counsel with a Rule 30 deposition
25
     notice for Mr. Danzik’s deposition. Id. Ex. B.
26
            On February 21, 2019, Wyo Tech’s counsel told us that “Dennis Danzik is not an
27
     employee of Wyo Tech and therefor under the rules will need to be subpoenaed if you
28

                                                  -2-
      Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 5 of 16



 1
     want to take his deposition.” Id. Ex. C.
 2
            Later that day, we responded, stating that Wyo Tech’s MIDP responses listed Wyo
 3
     Tech’s counsel as the care-of address for Mr. Danzik, and asking Wyo Tech’s counsel to
 4
     either confirm that it would accept service of a subpoena on Mr. Danzik or provide Mr.
 5
 6   Danzik’s home and business addresses. Id.

 7          Getting no response, we followed up with Wyo Tech’s counsel on February 26,

 8   2019, and again on February 27, 2019. Id. Finally, later on February 27, Wyo Tech’s
 9   counsel responded, refusing to accept service or provide Mr. Danzik’s home or business
10   address, and stating: “Josh: We do not represent him and therefore cannot accept service. I
11   am unaware of his current address but you may be able to find it in other court filings in
12
     cases you are involved in. I am unaware of any rule that would require me to attempt to
13
     figure that out for you.” Id.
14
            This response was intended to obstruct our efforts to take critical discovery in this
15
     case. Indeed, in previous testimony in other cases, Mr. Danzik refused to answer questions
16
     about where he lived—claiming that he did not know his own address. Id. Ex. D at 15:21-
17
     24. And in response to a question about where he was located during his video deposition
18
19   in the related federal case listed above, Mr. Danzik’s counsel there, Dennis Wilenchik,

20   frivolously stated: “I’m going to object and instruct him, he doesn’t have to answer that

21   question and he can invoke his Fifth Amendment right, considering that you are trying to,
22   as I understand it, arrest him, so that’s my instruction to him.” Id. Ex. E at 5:13-22.
23          In response to Wyo Tech’s counsel’s response in this case, we then pointed out
24   that, according to his most-recent bankruptcy case, Mr. Danzik is employed by the same
25
     people who run Wyo Tech, e.g., Wyo Tech CEO Bill Hinz, so Wyo Tech must know
26
     where Mr. Danzik lives and works. Id. We further demanded that Wyo Tech amend its
27
     MIDP responses to include these addresses. Id.
28

                                                  -3-
      Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 6 of 16



 1
            But Wyo Tech’s counsel still refused to cooperate, claiming that “[i]t is my
 2
     understanding at this time that Wyo Tech does not know this information.” Id.
 3
            On March 4, 2019—after further demands—Wyo Tech amended its MIDP
 4
     responses to state that it is “currently unaware of Dennis Danzik’s physical residential
 5
 6   address.” Id. Ex. F.

 7          Upon receiving this amended response, we asked Wyo Tech to identify Mr.

 8   Danzik’s business address, since Wyo Tech’s amended MIDP response conspicuously
 9   referred only to Mr. Danzik’s “physical residential address.” Id. ¶ 9. Wyo Tech’s counsel
10   stated that they would get back to us on this, but did not promptly do so. Id. ¶ 9.
11          On April 12, 2019, in advance of a meet and confer, we followed up, again
12
     demanding that Wyo Tech provide Mr. Danzik’s business address—emphasizing again
13
     that Wyo Tech’s CEO, Bill Hinz, regularly works with Mr. Danzik. Id. Ex. G. On April
14
     15, 2019, the parties’ counsel held a meet and confer, during which Wyo Tech’s counsel
15
     agreed to ask Mr. Hinz if he knows Mr. Danzik’s business and home addresses and, if so,
16
     provide them to us. Id.
17
            After some follow up, on April 18, 2019, Wyo Tech’s counsel responded, stating
18
19   that, “[t]he last known business address for Dennis Danzik, according to Hinz is: 7543 E

20   Tierra Buena Ln., Scottsdale, AZ 85260,” but that Mr. Hinz “does not know what his

21   home address is.” Id.
22          On April 22, 2019, our process server attempted service at this Scottsdale address,
23   but was unsuccessful. Id. Ex. H. Specifically, the server buzzed the intercom bell at the
24   building and asked the woman who answered for Mr. Danzik; the woman asked why the
25
     server was there, to which the server said that he had a subpoena for Mr. Danzik. Id. But
26
     the woman then claimed that Mr. Danzik “did not office” out of this building, and hung up
27
     on the server. Id. The woman refused to provide her company name or business card. Id.
28

                                                  -4-
      Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 7 of 16



 1
            Also on April 22, 2019, another process server attempted service at Mr. Danzik’s
 2
     purported home address in Cody, Wyoming. Id. Ex. I. This is the home address that Mr.
 3
     Danzik listed on his most-recent bankruptcy petition, though this home has been in
 4
     foreclosure for years, and we do not believe that Mr. Danzik regularly lives there any
 5
 6   more. Id. ¶ 12. When the server arrived, she encountered an older man, who identified

 7   himself as the caretaker and who said that Mr. Danzik was not there. Id. Ex. I. This

 8   caretaker also said that he never knows when Mr. Danzik is coming to Cody until a week
 9   or less before he arrives. Id.
10          On April 23, 2019, our process server again attempted service at the Cody,
11   Wyoming address. Id. This time, no one responded to the server’s knocks at the door. The
12
     server then returned about an hour later, but again no one answered the door. Id. The
13
     server placed her business card on the front door of the house. Id.
14
            On April 26, 2019, our process server made a second attempt at the Scottsdale
15
     address. Id. This time, the server noticed a dumpster in the back of the building “labeled
16
     with the names of Danzik Applied Sciences and Inductance Energy Corp.” Id. Ex. H.
17
     Thus, we are confident that—as Wyo Tech’s counsel told us—this is Mr. Danzik’s
18
19   business address. The server then buzzed the intercom bell again and asked for Mr.

20   Danzik. Id. The woman who answered asked whether the server had an appointment with

21   him, and when the server said he did not and that he had a subpoena for Mr. Danzik, the
22   woman again claimed that he “did not office” out of this building. Id. The woman refused
23   to provide any contact information for Mr. Danzik. Id. The server then left a note with his
24   own contact at the door of the building and asked the woman to pass it along to Mr.
25
     Danzik. Id.
26
            On April 27, 2019, our process server again attempted service at the Cody,
27
     Wyoming address. Id. Ex. I. The server’s business card—which she left on April 23—had
28

                                                 -5-
      Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 8 of 16



 1
     been removed from the front door. Id. But there was no answer at the door again. Id.
 2
               On April 29, 2019, Mr. Danzik called our Arizona process server’s cell phone—
 3
     presumably in response to the note our server left at his office on April 26. Id. Id. Ex. H.
 4
     In response to Mr. Danzik’s call, our server told Mr. Danzik that he had a subpoena for
 5
 6   him—to which Mr. Danzik responded that he was traveling in Nevada and that we should

 7   serve him at his home at 1334 Sunset Boulevard, South Cody, Wyoming 82414. Id. Mr.

 8   Danzik further stated that he may be at his home in Cody around May 13, 2019, and that
 9   we should call him at that time. Id.
10             Later on April 29, our process server attempted service at Mr. Danzik’s office in
11   Scottsdale. Id. Ex. H. But this time, there was no answer at the buzzer. Id.
12
               On May 10, 2019—in response to Mr. Danzik’s phone call with our Arizona
13
     process server—our Wyoming process again attempted service at the Cody, Wyoming
14
     home, but no one was there. Id. Ex. I.
15
               On May 11, 2019, our process server again attempted service at the Cody,
16
     Wyoming home. Id. No one was there again, and the server left a note on the door for Mr.
17
     Danzik to call her. Id. The server then called the phone number from which Mr. Danzik
18
19   called our Arizona server, but Mr. Danzik did not answer and the voicemail was not set

20   up. Id.

21             On May 12, 2019, our process server again returned to the Cody, Wyoming home.
22   Id. This time, the caretaker was there, and he said that he had sent Mr. Danzik our
23   Wyoming server’s business card but had no further indication that Mr. Danzik was
24   coming into town. Id.
25
               On May 13, 2019, our process server again made two separate service attempts at
26
     the Cody, Wyoming home. Id. The server also called Mr. Danzik’s phone, but again he
27
     did not answer and there was no voicemail set up. Id.
28

                                                    -6-
      Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 9 of 16



 1
            On May 13 and 15, 2019, our Wyoming process server sent text messages to Mr.
 2
     Danzik at the phone number from which he called our Arizona server. Id. But Mr. Danzik
 3
     did not respond. Id.
 4
            Later on May 15, our process server made another service attempt at the Cody,
 5
 6   Wyoming home, but no one was there. Id.

 7          Mr. Danzik never reached out to our Wyoming process server in response to her

 8   numerous calls and text messages. Id. Thus, when Mr. Danzik called our Arizona server,
 9   he likely had no intent of cooperating to accept service, and instead was attempting to
10   cause us delay and additional expense in trying to serve him.
11          On May 15, 2019, the Wyoming bankruptcy court held an evidentiary hearing on
12
     our motion to dismiss Mr. Danzik’s bankruptcy case. Hunsicker Decl. ¶ 2. Mr. Danzik
13
     appeared for and testified at this hearing in Cheyenne, Wyoming (six hours from Cody,
14
     Wyoming)—which was the first time he physically attended a hearing in Wyoming
15
     bankruptcy court in the three bankruptcies that he filed since 2016. Id. ¶ 3. At the end of
16
     that hearing, while he was still in the courtroom, our Wyoming bankruptcy counsel
17
     handed Mr. Danzik a copy of the subpoenas for documents and testimony that we had
18
19   been trying to serve on Mr. Danzik since April. Id. ¶ 4. This subpoena required Mr.

20   Danzik to produce documents by May 24, 2019, and to appear for a deposition on June 4,

21   2019. Id. Ex. A.
22          But critically, we inadvertently had our Wyoming bankruptcy counsel hand Mr.
23   Danzik only the copies of the subpoenas that were returnable in Wyoming, rather than the
24   (substantively-identical) ones returnable in Arizona. Wurtzel Decl. ¶ 14. This is
25
     significant, because as explained above, we believe that Mr. Danzik no longer lives in
26
     Wyoming, and instead works primarily in Arizona. Wurtzel Decl. ¶ 14. Thus, while we
27
     could enforce the subpoena we served on him in Wyoming, those enforcement efforts will
28

                                                  -7-
     Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 10 of 16



 1
     likely end up being futile, given that Mr. Danzik no longer lives there and seems to travel
 2
     there only rarely as well. Id. ¶ 14.
 3
            On May 17, 2019, Wyo Tech’s counsel asked us to consent to asking this Court to
 4
     adjust the date or time of this Court’s show-cause hearing on our contempt motion against
 5
 6   Wilenchik & Bartness and Beus Gilbert. Id. Ex. J. We agreed, but noted that one of the

 7   alternate dates they proposed—June 4, 2019—was the date set for Mr. Danzik’s

 8   deposition in the subpoena we served on him. Id. After some back and forth, we agreed to
 9   list June 4 as an alternate date for the show-cause hearing, but only if Wyo Tech’s
10   counsel—which, as explained above, previously represented Mr. Danzik (and was then
11   also representing Mr. Danzik in his Wyoming bankruptcy and in the New York action)—
12
     worked with Mr. Danzik to secure an alternate date for his deposition. Id. Wyo Tech’s
13
     counsel then said that it would work with Mr. Danzik’s other Wyoming bankruptcy
14
     counsel to secure an alternate date. Id.
15
            On May 21, 2019, Wyo Tech’s counsel wrote to us that he “checked as a courtesy
16
     as promised,” and that Mr. Danzik “will be in touch re his deposition date.” Id. Ex. K. But
17
     Mr. Danzik did not produce any documents in response to our subpoena, nor did he ever
18
19   reach out to us to arrange an alternate deposition date. Id.

20          Thus, on June 5, 2019, we e-mailed Mr. Danzik—at the e-mail address he uses—

21   demanding that he produce documents in response to the subpoena by June 7, 2019, and
22   also give us some available alternate deposition dates in July and August. Id. We copied
23   Wyo Tech’s counsel on this e-mail. Id. But neither Mr. Danzik nor Wyo Tech’s counsel
24   responded to this e-mail. Id. ¶ 16. Nor has Mr. Danzik—to date—produced any
25
     documents in response to this subpoena or reached out to us to arrange an alternate
26
     deposition date. Id.
27
            As this Court knows, the critical issue in this case is whether Mr. Danzik has an
28

                                                  -8-
     Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 11 of 16



 1
     interest in the interpleaded funds that were previously held in Wyo Tech’s account at
 2
     Wells Fargo. Mr. Danzik’s document production and testimony are thus critical. And as
 3
     explained above, while we could seek to enforce these subpoenas against Mr. Danzik in
 4
     Wyoming, those efforts would likely be futile, since Mr. Danzik no longer lives there and
 5
 6   seems to seldom travel there.

 7          Further, as a practical matter, Wyo Tech could produce Mr. Danzik if it wanted to.

 8   Indeed, though Wyo Tech claims that Mr. Danzik no longer works for it, we understand
 9   that Mr. Danzik works for Inductance or other related companies. Id. ¶ 17. We also
10   understand that Inductance is merely the purported operating entity that leases technology
11   that Danzik purportedly created from Wyo Tech, and that any other related companies are
12
     similarly related to Wyo Tech and Inductance and are all run by the same people—
13
     specifically, Messrs. Hinz and Danzik. Id. ¶ 17. And critically, Mr. Danzik submitted a
14
     declaration in support of Wyo Tech’s position when this case began. Id. Ex. L. Thus,
15
     while—in this motion—we seek only leave to make alternative service of a subpoena
16
     returnable in Arizona on Mr. Danzik, we reserve the right to seek an order of preclusion
17
     against Wyo Tech if we cannot secure Mr. Danzik’s document production and testimony.
18
19                                         ARGUMENT

20          Under Rule 45(b)(1), serving a subpoena requires “delivering a copy to the named

21   person.” The Ninth Circuit has not yet decided whether a court may authorize alternative
22   service under Rule 45(b)(1), but there is a “‘growing—although still minority—trend
23   among courts to allow substitute service of a Rule 45 subpoena, such as mail delivery, so
24   long as the method of service is reasonably calculated to provide timely, fair notice and an
25
     opportunity to object or file a motion to quash.’” In re: Ex Parte Application of Pro-Sys
26
     Consultants & Neil Godfrey, 2016 WL 6025155, at *2 (citation omitted).
27
            Though we did not locate any decision in this District dealing with this issue, as a
28

                                                 -9-
     Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 12 of 16



 1
     matter of first impression, this Court should follow this “growing trend” and authorize
 2
     alternative service on Mr. Danzik. Indeed, the Rules of Civil Procedure “should not be
 3
     construed as a shield for a witness who is purposefully attempting to evade service.” Toni
 4
     Brattin & Co. v. Mosaic Int’l, LLC, 2015 WL 1844056, at *4 (N.D. Cal. Apr. 9, 2015).
 5
 6   And “Rule 45 should be construed as provided in Rule 1 ‘to secure the just, speedy, and

 7   inexpensive determination of every action,’ which would allow for alternate means of

 8   service.” Id.
 9          Further, the text of Rule 45(b)(1) “does not unequivocally require delivery by
10   hand-to-hand exchange”; instead, “service ‘requires delivering a copy’ of the subpoena to
11   the witness.” OceanFirst Bank v. Hartford Fire Ins. Co., 794 F. Supp. 2d 752, 754 (E.D.
12
     Mich. 2011). Thus, the “method of delivery is not specified,” and “[w]hen hand-to-hand
13
     delivery is required, the rules generally indicate that requirement by designating
14
     ‘personal’ service.” Id. Rule 45(b)(1) does not require “personal” service on a nonparty.
15
            Moreover, cases holding that service made by alternative methods was improper
16
     under Rule 45(b)(1) often do not involve a motion for leave to make alternative service—
17
     and instead merely reject a party’s unilateral efforts to serve a nonparty by alternative
18
19   methods. See Casun Invest, A.G. v. Ponder, 2019 WL 2358390, at *3 (D. Nev. June 4,

20   2019) (“The safest course of action when a party is unable to effectuate personal service,

21   is to file a motion for leave to serve the subpoena by alternative means.”). Here, the CWT
22   Parties seek leave to make alternative service.
23          Further, “‘[c]ourts are more inclined to grant such alternative service where the
24   serving party has provided sufficient evidence of its earlier diligence in attempting to
25
     effectuate personal service.’” Chambers v. Whirlpool Corp., 2016 WL 9451361, at *2
26
     (C.D. Cal. Aug. 12, 2016) (citation omitted). As explained above, the CWT Parties made
27
     extensive—and certainly diligent—efforts to serve Mr. Danzik with subpoenas for
28

                                                  -10-
     Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 13 of 16



 1
     documents and testimony in this case, and he is undoubtedly aware of these subpoenas.
 2
            Finally, though this motion is made on notice to Wyo Tech, we labeled this an ex
 3
     parte motion because Wyo Tech has no standing to oppose this motion. Indeed, “[a] party
 4
     has standing to challenge a subpoena served on another entity only if the party can show it
 5
 6   has a personal right or privilege regarding the subject matter of the subpoena.” Cheatwood

 7   v. Christian Bros. Servs., 2018 WL 287389, at *1 (D. Ariz. Jan. 4, 2018). And neither a

 8   party nor a party’s counsel has standing to “object to the grant of leave to alternative
 9   service” on a nonparty, especially when that counsel “does not represent” the nonparties.
10   UnitedHealth Grp., Inc. v. United Healthcare, Inc., 2014 WL 4635882, at *1 (D. Nev.
11   Sept. 16, 2014).
12
            The alternative method of service must be “reasonably calculated under the
13
     circumstances to provide” Mr. Danzik with both “notice and an opportunity to present
14
     objections.” Toni Brattin & Co., 2015 WL 1844056, at *4. Thus, this Court should grant
15
     the CWT Parties leave to serve Mr. Danzik by: (1) overnight FedEx to his purported home
16
     at 1334 Sunset Boulevard, Cody, Wyoming 82414; (2) overnight FedEx to his office at
17
     7543 East Tierra Buena Lane, Scottsdale, Arizona 85260; (3) e-mail to his e-mail address
18
19   at dmdanzik@gmail.com; and (4) e-mail to his Wyoming bankruptcy counsel, Ken

20   McCartney; his New York counsel, Jacques Catafago and Tom M. Fini; and Wyo Tech’s

21   counsel (who was and is Mr. Danzik’s counsel in other matters), Dennis M. Wilenchik.
22   Given that Mr. Danzik is already aware of the subpoenas we have been trying to serve on
23   him, and given that these attorneys are all regularly in touch with Mr. Danzik, these
24   methods are “sufficient to ensure that [Mr. Danzik] has knowledge of and actually
25
     receive[s] the subpoena[].” Chambers, 2016 WL 9451361, at *3; see also In re: Ex Parte
26
     Application of Pro-Sys Consultants & Neil Godfrey, 2016 WL 6025155, at *2 (granting
27
     leave to serve subpoena by “overnight courier” to deponent’s residence when deponent
28

                                                  -11-
     Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 14 of 16



 1
     refused to accept service and was “attempting to evade personal service”).
 2
                                         CONCLUSION
 3
           This Court should grant the CWT Parties leave to serve Mr. Danzik with subpoenas
 4
     for documents and testimony in this action, returnable in Phoenix, Arizona, by
 5
 6   (1) overnight FedEx to his purported home at 1334 Sunset Boulevard, Cody, Wyoming

 7   82414; (2) overnight FedEx to his office at 7543 East Tierra Buena Lane, Scottsdale,

 8   Arizona 85260; (3) e-mail to his e-mail address at dmdanzik@gmail.com; and (4) e-mail
 9   to his Wyoming bankruptcy counsel, Ken McCartney; his New York counsel, Jacques
10   Catafago and Tom M. Fini; and Wyo Tech’s counsel (who was and is Mr. Danzik’s
11   counsel in other matters), Dennis M. Wilenchik.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -12-
     Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 15 of 16



 1   Dated: July 8, 2019
            Phoenix, Arizona
 2
 3
                                       Respectfully submitted,
 4
 5                                     RYAN RAPP & UNDERWOOD, P.L.C.

 6                                     By:     /s/ Henk Taylor (016321)
                                               J. Henk Taylor (016321)
 7
                                               3200 N. Central Ave., Suite 1600
 8                                             Phoenix, Arizona 85012
                                               Telephone: (602) 280-1000
 9                                             Facsimile: (602) 265-1495
10                                             E-Mail: htaylor@rrulaw.com

11                                     SCHLAM STONE & DOLAN LLP
12
                                               Jeffrey M. Eilender (admitted pro hac
13                                                vice)
                                               Bradley J. Nash (admitted pro hac vice)
14                                             Joshua Wurtzel (admitted pro hac vice)
15                                             26 Broadway
                                               New York, New York 10004
16                                             Telephone: (212) 344-5400
                                               Facsimile: (212) 34407677
17
                                               E-Mail: jeilender@schlamstone.com
18                                             E-Mail: bnash@schlamstone.com
                                               E-Mail: jwurtzel@schlamstone.com
19
20                                     Attorneys for Defendants CWT Canada II
                                       Limited Partnership, Resource Recovery
21                                     Corporation, and Jean Noelting
22
23
24
25
26
27
28

                                        -13-
     Case 2:17-cv-04140-DWL Document 173 Filed 07/08/19 Page 16 of 16



 1   ORIGINAL e-filed and COPIES
     e-mailed this 8th day of July
 2
     2019 as follows:
 3
     Dennis I. Wilenchik
 4   Tyler Swenson
 5   Chris Meyers
     WILENCHIK & BARTNESS P.C.
 6   2810 North Third Street
     Phoenix, AZ 85004
 7
     E-Mail: diw@wb-law.com
 8   E-Mail: tylers@wb-law.com
     E-Mail: chrism@wb-law.com
 9
10   Leo R. Beus
     BEUS GILBERT PLLC
11   701 North 44th Street
     Phoenix, AZ 85008
12   E-Mail: lbeus@beusgilbert.com

13   Attorneys for Wyo Tech Investment
14   Group, LLC

15   /s/ Henk Taylor
     J. Henk Taylor
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -14-
